UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7583



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANGELO DEMOND DAVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:04-cr-00030; 3:06-cv-00022-V-1)


Submitted:   February 22, 2007            Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Demond Davis, Appellant Pro Se. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina; Gretchen
C.F. Shappert, United States Attorney, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angelo Demond Davis appeals from the district court's

order denying relief on his motions for reconsideration filed

pursuant to Fed. R. Civ. P. 60(b).           Our review of the record

discloses that this appeal is without merit.        Davis’s motions for

reconsideration do not demonstrate that his motion filed pursuant

to 28 U.S.C. § 2255 (2000) was improperly dismissed.          We therefore

find   that   the   district   court's    denial   of   his   motions   for

reconsideration was not an abuse of discretion.          Accordingly, we

deny leave to proceed in forma pauperis, and affirm the district

court’s order on the reasoning of the district court.          See United

States v. Davis, Nos. 3:04-cr-00030, 3:06-cv-00022-V-1 (W.D.N.C.

Aug. 15, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -